Exhibit 10.1

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of September 30, 2002, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and ART TECHNOLOGY GROUP, INC., a Delaware corporation with its
principal place of business at 25 First Street, Cambridge, Massachusetts 02141
(“Borrower”).

 


DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS
AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS INDEBTED TO
BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF JUNE 13, 2002, EVIDENCED BY,
AMONG OTHER DOCUMENTS, A CERTAIN AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT DATED AS OF JUNE 13, 2002, BETWEEN BORROWER AND BANK (AS AMENDED, THE
“LOAN AGREEMENT”).  THE LOAN AGREEMENT ESTABLISHED A WORKING CAPITAL LINE OF
CREDIT IN FAVOR OF BORROWER IN THE MAXIMUM PRINCIPAL AMOUNT OF FIFTEEN MILLION
DOLLARS ($15,000,000.00) (THE “COMMITTED REVOLVING LINE”).  CAPITALIZED TERMS
USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.

 

Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.

 


DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS SECURED BY THE
COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY OTHER
COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


DESCRIPTION OF CHANGE IN TERMS.

 


MODIFICATIONS TO LOAN AGREEMENT.

 


THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT, APPEARING IN
SECTION 6.2 THEREOF, IN ITS ENTIRETY:

 

“(b)         Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in the form of Exhibit C, with aged listings of accounts receivable (by
invoice date).”

 

and inserting in lieu thereof the following:

 

“(b)         Within thirty (30) days after the last day of each quarter,
Borrower shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in the form of Exhibit C, with aged listings of accounts
receivable (by invoice date).”

 


THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT, APPEARING IN
SECTION 6.7 THEREOF, IN ITS ENTIRETY:

 

“(b)         Profitability.  Borrower shall have quarterly net losses of not
more than (i) $40,000,000.00 for the quarter ending December 31, 2001 (excluding
all non-cash write off of deferred tax assets); (ii) $7,000,000.00 for the
quarter ending March 31, 2002; (iii) $6,000,000.00 for the quarter ending June
30, 2002; (iv) $3,000,000.00 for the quarter ending September 30, 2002; and (v)
$2,000,000.00 for each quarter thereafter.”

 

and inserting in lieu thereof the following:

 

“(b)         Profitability.  Borrower shall have quarterly net losses of not
more than (i) $40,000,000.00 for the quarter ending December 31, 2001 (excluding
all non-cash write off of deferred tax assets); (ii) $7,000,000.00 for the
quarter ending March 31, 2002; (iii) $6,000,000.00 for the quarter ending June
30, 2002; (iv) $4,500,000.00 for the quarter ending September 30, 2002; and (v)
$2,000,000.00 for each quarter thereafter.”

 

1

--------------------------------------------------------------------------------


 


THE COMPLIANCE CERTIFICATE APPEARING AS EXHIBIT D TO THE LOAN AGREEMENT IS
HEREBY REPLACED WITH THE COMPLIANCE CERTIFICATE ATTACHED AS EXHIBIT A HERETO.

 


FEES.  THE BORROWER SHALL REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.

 


RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF
A CERTAIN INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED AS OF DECEMBER 29, 2000
BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT SAID
INTELLECTUAL PROPERTY SECURITY AGREEMENT CONTAINS AN ACCURATE AND COMPLETE
LISTING OF ALL INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN SAID INTELLECTUAL
PROPERTY SECURITY AGREEMENT, SHALL REMAIN IN FULL FORCE AND EFFECT.

 


RATIFICATION OF PERFECTION CERTIFICATE.  BORROWER HEREBY RATIFIES, CONFIRMS AND
REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A CERTAIN
PERFECTION CERTIFICATE DATED AS OF JUNE 13, 2002 BETWEEN BORROWER AND BANK, AND
ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION ABOVE BORROWER
PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAS NOT CHANGED, AS OF THE DATE
HEREOF.

 


CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY AMENDED WHEREVER
NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.

 


RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES, CONFIRMS, AND
REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER COLLATERAL GRANTED
TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED THEREBY INCLUDES,
WITHOUT LIMITATION, THE OBLIGATIONS.

 


NO DEFENSES OF BORROWER.  BORROWER AGREES THAT, AS OF THIS DATE, IT HAS NO
DEFENSES AGAINST THE OBLIGATIONS TO PAY ANY AMOUNTS UNDER THE OBLIGATIONS.

 


CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN MODIFYING THE
EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S REPRESENTATIONS,
WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT
AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION AGREEMENT, THE TERMS OF
THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT. 
BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS PURSUANT TO THIS 
LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO MAKE ANY FUTURE
MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN MODIFICATION AGREEMENT
SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT IS THE INTENTION OF BANK
AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS,
UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN WRITING.  NO MAKER WILL BE
RELEASED BY VIRTUE OF THIS LOAN MODIFICATION AGREEMENT.

 


JURISDICTION/VENUE.  BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN ANY
ACTION, SUIT, OR PROCEEDING OF ANY KIND AGAINST IT WHICH ARISES OUT OF OR BY
REASON OF THIS LOAN MODIFICATION AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY
REASON BANK CANNOT AVAIL ITSELF OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THEN VENUE SHALL LIE IN SANTA CLARA COUNTY, CALIFORNIA. 
NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.

 

2

--------------------------------------------------------------------------------


 


COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME EFFECTIVE ONLY
WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK (PROVIDED, HOWEVER, IN NO
EVENT SHALL THIS LOAN MODIFICATION AGREEMENT BECOME EFFECTIVE UNTIL SIGNED BY AN
OFFICER OF BANK IN CALIFORNIA).

 

[The remainder of this page is intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

BANK:

 

 

 

 

ART TECHNOLOGY GROUP, INC.

SILICON VALLEY BANK, doing business as SILICON VALLEY EAST

 

 

 

 

 

 

By:

/s/ Paul Shorthose

 

By:

/s/ Jonathan L. Gray

 

 

 

 

 

 

Name

Paul Shorthose

 

Name: Jonathan L. Gray

 

 

 

 

 

Title:

Chief Executive Officer

 

Title: Senior Vice President

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

(signed in Santa Clara County, California)

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

 

FROM:   ART TECHNOLOGY GROUP, INC.

 

The undersigned authorized officer of ART TECHNOLOGY GROUP, INC. certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                         with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements with CC

 

Monthly within 30 days

 

Yes

 

No

Quarterly financial statements with CC

 

Quarterly within 45 days

 

Yes

 

No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes

 

No

BBC A/R Agings

 

Quarterly within 30 days

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

 

 

 

Minimum Liquidity

 

$*

 

$

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

 

 

 

Profitability:

 

$**

 

$

 

 

Yes

 

No

 

 

--------------------------------------------------------------------------------

*See Section 6.7(a) of the Agreement

**See Section 6.7(b) of the Agreement

 

Comments Regarding Exceptions:  See Attached.

 

 

 

BANK USE ONLY

 

 

Received by:

 

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

SIGNATURE

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

TITLE

 

 

Date:

 

 

 

 

Compliance Status:

Yes

No

DATE

 

 

 

 

5

--------------------------------------------------------------------------------